Citation Nr: 9904398	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating decision of the RO.  

In April 1997, the Board remanded this case for additional 
development of the record.  

The Board also notes that, in the April 1997 remand, it was 
pointed out that the veteran, through his substantive appeal, 
had raised a claim for service connection for headaches due 
to exposure to Agent Orange.  As this claim had not been 
developed for appellate review and was not inextricably 
intertwined with the issue on appeal, it was referred to the 
RO for appropriate action.  Based on the evidence of record 
to date, the RO has not yet initiated any action and the 
matter is referred once again for appropriate development.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in April 1997.  At that 
time, among other things, the RO was directed to take 
appropriate steps to secure copies of all of the veteran's VA 
treatment records not previously obtained, including all 
treatment records from the Erie, Pennsylvania VA Medical 
Center and the University Drive VA Medical Center in 
Pittsburgh, Pennsylvania.  This directive was based on the 
veteran's assertion that he had been constantly treated for 
his claimed headaches since service. 

In a letter to the veteran, the RO stated that it had 
requested treatment records from the designated facilities 
for the period March 10, 1967 to April 1, 1997; however, 
copies of the request forms included with the claims folder 
note the date range requested as being from January 1, 1990 
to April 1997.  As such, based on the evidence of record, the 
RO failed to follow the directives of the April 1997 remand.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans' Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the RO is directed to obtain copies 
of all of the veteran's treatment records from the Erie VA 
Medical Center and the University Drive VA Medical Center in 
Pittsburgh, Pennsylvania since the time of service, and 
associate them with the claims folder.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to secure copies of all of the veteran's 
VA treatment records since service that 
have not been previously obtained, 
including all treatment records from the 
Erie VA Medical Center and the University 
Drive VA Medical Center in Pittsburgh, 
Pennsylvania, and associate them with the 
claims folder.

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


